Exhibit 10.4

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (this “Agreement”), dated as of [DATE], (the “Effective
Date”) is made by and between International Rectifier Corporation, a Delaware
corporation (the “Company”), and [NAME] (“Employee”). This term of this
Agreement extends from the Effective Date through the End Date.

 

WITNESSETH:

 

WHEREAS, Employee is a senior level employee of the Company and is currently
serving as its [JOB TITLE];

 

WHEREAS, Employee has made and is expected to continue to make major
contributions to the short- and long-term profitability, growth and financial
strength of the Company;

 

WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain severance benefits for
Employee, applicable in the event of a Change in Control; and

 

WHEREAS, on October 29, 2007 the Board authorized the Company to enter into this
Agreement.

 

NOW, THEREFORE, the Company and Employee agree as follows:

 

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

 

(a) “Base Amount” has the same meaning provided to it under the Code Section
280G final regulations.

 

(b) “Base Pay” means Employee’s annual rate of base salary as in effect from
time to time.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Cause” means any one or more of the following committed (or omitted) by
Employee:

 

(i) conviction of, or guilty plea or plea of nolo contendre to, a felony crime;
or (ii) gross misconduct that is materially injurious to the Company and/or any
of its Subsidiaries or affiliates; or

(iii) repeated failure to follow the reasonable and lawful directions of the
Company after the Employee has received at least one written warning from the
Company; or

(iv) any willful and/or intentional material violation of any written Company
policy or procedure; or

(v) a material breach of this Agreement

 

Whether or not Cause exists in clauses (ii) through (v) shall in each case be
determined in good faith by the Board.

 

Notwithstanding the foregoing, Employee shall not be deemed to have been
terminated for “Cause” under clauses (ii) through (v) unless and until there
shall have been delivered to the Employee a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the Board then in office at
a meeting of the Board. In addition, before such termination for Cause is
effective, the Company shall provide the Employee with written notice detailing
why the Company believes a Cause event has occurred

 

1

--------------------------------------------------------------------------------


 

and specifying the particulars thereof in detail. The Board shall also provide
the Employee with ten days after his/her receipt of such notice to cure the
Cause event(s)(if curable) and the opportunity, together with the Employee’s
counsel (if the Employee chooses to have counsel present at such meeting), to be
heard before the Board (or, in the Board’s discretion, the Committee or their
delegates) during such ten day period. Nothing herein will limit the right of
the Employee to contest the validity or propriety of any such determination.

 

(e) “Change in Control” means the occurrence of any one or more of the following
events:

 

(1) Approval by the stockholders of the Company of the dissolution or
liquidation of the Company, except to the extent the dissolution is in
connection with a sale of assets which would not constitute a Change in Control
Event under subsection (2) below.

 

(2) Approval by the stockholders of the Company of an agreement to merge,
consolidate or otherwise reorganize, with or into, sell or transfer
substantially all of the Company’s business and/or assets as an entirety to one
or more entities that are not Subsidiaries, as a result of which 50% or less of
the outstanding voting securities of the surviving or resulting entities
immediately after the reorganization are, or are to be, owned by former
stockholders of the Company immediately before such reorganization (assuming for
purposes of such determination that there is no change in the record ownership
of the Company’s securities from the record date for such approval until such
reorganization, but including in such determination any securities of the other
parties to such reorganization held by such affiliates of the Company).

 

(3) The occurrence of any of the following:

 

Any “person,” alone or with “affiliates” and “associates” of such person,
without the prior approval of the Board, becomes the “beneficial  owner” of more
than 50% of the outstanding voting securities of the Company (the terms
“person,” “affiliates,” “associates” and “beneficial owner” are used as such
terms are used in the Exchange Act and the General Rules and Regulations
thereunder); provided, however, that a “Change in Control Event” shall not be
deemed to have occurred if such “person” is/are:

 

(A) the Company,

(B) any Subsidiary, or

(C) any employee benefit plan or employee stock plan of the Company, or any
trust or other entity organized, established or holding shares of such voting
securities by, for, or pursuant to the  terms of any such plan.

 

(4) Individuals who at the beginning of any period of two consecutive calendar
years constitute a majority of the Board cease for any reason, during such
period, to constitute at least a  majority thereof, unless the election, or the
nomination for election by the Company’s stockholders, of each new Board member
was approved by a vote of at least two-thirds of the Board members then still in
office who were Board members at the beginning of such period.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended.

 

(g) “Committee” means the Compensation and Stock Options Committee of the Board.

 

(h) “Disability” means disability as defined in the Company’s long-term
disability plan in which the Employee participates at the relevant time or, if
the Employee does not participate in a Company long-term disability plan at the
relevant time, as such term is defined in the Company’s principal long-term
disability

 

2

--------------------------------------------------------------------------------


plan that generally covers the Company’s senior-level employees at that time,
or, if neither of the foregoing applies, as defined in Code Section 22(e)(3).

 

(i) “Employee Benefits” means any Company group health or dental benefit plan;
provided, however, that Employee Benefits shall not include contributions made
by the Company to any retirement plan, pension plan or profit sharing plan for
the benefit of the Employee.

 

(j) “Employee Benefits Continuation Period” means the 18 month period commencing
as of the first day of the month following a Qualifying Termination.

 

(k) “End Date” means the earlier of: (i) the effective date that the Company and
Employee mutually agree in writing to terminate this Agreement, (ii) the date,
following a Qualifying Termination, when the Company has fulfilled all of its
obligations to Employee under this Agreement, (iii) the Termination Date arising
from a non-Qualifying Termination of Employee’s employment, or (iv) the date
that is two years after the date when the Company provided written notice to the
Employee that it is terminating this Agreement provided, however, that the End
Date under this clause (iv) can be no earlier than the date that is two years
after a Change in Control that occurred during the term of the Agreement or the
date determined under clause (ii) if there is a Qualifying Termination.

 

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(m) “Good Reason” means that any one or more of the following have occurred
without the Employee’s prior written consent either in connection with a Change
in Control or during the Protected Period:

 

(i) Employee has, except in connection with termination of employment for Cause
or due to Employee’s death or Disability, suffered a material and substantial
diminution in Employee’s job responsibilities as in effect immediately prior to
the public announcement of a contemplated Change in Control (and where such
Change in Control does occur), provided, however, that neither mere changes in
title and/or reporting relationship, nor reassignment following a Change in
Control to a position that is similar to the position held immediately prior to
such public announcement of the contemplated Change in Control shall constitute
a material and substantial diminution in job responsibilities. In addition, if
Employee’s job title as of the Effective Date (as specified in the above
recitals) is denoted as or is in effect an “Interim” or “Acting” position, then
a subsequent reassignment to a position of the same level which Employee held
immediately prior to assuming such Interim or Acting position or to a higher
level shall not constitute a Good Reason event; or

(ii) Employee has incurred a reduction in his or her Base Pay or his/her Target
Bonus opportunity; or

(iii) Employee has been notified that his or her principal place of work will be
relocated to a new location that is twenty miles or more from Employee’s
principal work location as of immediately before the public announcement of a
contemplated Change in Control (and where such Change in Control does occur); or

(iv) The Company has materially breached this Agreement including without
limitation the failure to timely comply with Section 3(a).

 

Before “Good Reason” has been deemed to have occurred, Employee must give the
Company written notice detailing why the Employee believes a Good Reason event
has occurred and such notice must be provided to the Company within sixty days
of the initial occurrence of such alleged Good Reason event(s) or else such Good
Reason event(s) will be deemed to have been irrevocably waived by Employee. The
Company shall then have thirty days after its receipt of written notice to cure
or remedy the items cited in the written notice so that “Good Reason” will not
have formally occurred with respect to the event(s) in question. If the Company
does not timely remedy or cure the Good Reason events, then Employee’s
employment shall be terminated for Good Reason as of the end of the thirty day
cure period.

 

3

--------------------------------------------------------------------------------


 

(n) “Protected Period” means the two year period immediately following (and
commencing on) a Change in Control.

 

(o) “Qualifying Termination” means termination of the Employee’s employment
either by the Company without Cause or by the Employee for Good Reason, in each
case occurring either in connection with a Change in Control (or an impending
Change in Control) and/or during the Protected Period. For avoidance of doubt,
termination of employment due to Employee’s death or Disability is not a
Qualifying Termination.

 

(p) “Release Agreement” means a separation agreement containing the release of
all employment related claims against the Company and its affiliates along with
Employee’s covenant not to sue the Company or its affiliates in substantially
the following form and where such separation agreement will also contain only
those covenants expressed in Section 12 below.

 

The release of claims will provide that in exchange for good and valuable
consideration, the “Employee hereby covenants not to sue and releases and
forever discharges the Company, its parents, subsidiaries, attorneys, insurers,
agents, employees, shareholders, directors, officers, affiliates, predecessors
and successors of and from any and all employment related rights, claims,
actions, demands, causes of action, obligations, attorneys’ fees, costs,
damages, and liabilities of whatever kind or nature arising from his service
with the Company, in law or in equity, that Employee may have (whether known or
not known) (collectively, “Claims”), accruing to Employee as of the Termination
Date, that Employee has ever had, including but not limited to Claims based on
and/or arising under Title VII of the Civil Rights Act of 1964, as amended, The
Americans with Disabilities Act, The Family Medical Leave Act, The Equal Pay
Act, The Employee Retirement Income Security Act, The Fair Labor Standards Act,
and/or the California Fair Employment and Housing Act; The California
Constitution, The California Government Code, The California Labor Code, The
Industrial Welfare Commission’s Orders, The Securities Act of 1933, The
Securities Exchange Act of 1934, the Worker Adjustment and Retraining
Notification Act, California Labor Code sections 1400-1408, and any and all
other Claims Employee may have under any other federal, state or local
Constitution, Statute, Ordinance and/or Regulation; and all other Claims arising
under common law including but not limited to tort, express and/or implied
contract and/or quasi-contract, arising out of or, in any way, related to
Employee’s previous relationship with the Company as an employee, consultant
and/ or director. Furthermore, Employee acknowledges that Employee is waiving
and releasing any rights Employee may have under the Older Workers Benefit
Protection Act, Age Discrimination in Employment Act of 1967 (“ADEA”), as
amended, and that this waiver and release is knowing and voluntary. Employee
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Employee was already entitled. Employee
further acknowledges that Employee has been advised by this writing that:

 

(a)   Employee should consult with an attorney prior to executing this
Agreement;

(b)   Employee has at least twenty-one (21) days within which to consider this
Agreement;

(c)   Employee has up to seven (7) days following the execution of this
Agreement by the Parties to revoke the Agreement; and

(d)   this Agreement shall not be effective until the revocation period in
subsection

(c)   has expired without revocation by Employee.

 

The Company and Employee agree that this release shall be and remain in effect
in all respects as a complete general release as to the matters released.”

 

Such Release Agreement will not require a release of the Employee’s rights to
indemnification and contribution by the Company or to coverage under the
Company’s directors and officers liability insurance coverage if applicable or
any claims that may not be released as a matter of law.

 

(q) “Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.

 

4

--------------------------------------------------------------------------------


 

(r) “Target Bonus” means the targeted annualized cash-based incentive
compensation opportunity for the Employee during each Company fiscal year.
Solely for the purposes of determining whether Good Reason applies, this Target
Bonus amount can not be reduced from any prior fiscal year without the
Employee’s express prior written consent, although the actual amount of any
bonus earned and paid to Employee for any year shall be determined pursuant to
the terms of each year’s bonus arrangement.

 

(s) “Termination Date” means the last date of Employee’s employment with the
Company (and any Subsidiary).

 

2. Qualifying Termination Consequences. If a Qualifying Termination occurs
during the term of this Agreement and also occurs either in connection with a
Change in Control (or an impending Change in Control) and/or during the
Protected Period, then the following subsections in this Section 2 shall apply
(with Sections 2(b) through 2(g) being subject to the effectiveness of the
Release Agreement referenced in Section 2(h) below):

 

(a) Within ten days of his/her Termination Date (or such earlier time required
by applicable law), Employee shall be paid for (i) his/her unpaid salary and
paid time off and vacation pay that are accrued through the Termination Date,
(ii) earned but unpaid bonuses for performance periods completed on or prior to
the Termination Date, and (iii) unreimbursed valid business expenses that were
submitted in accordance with Company policies and procedures. Employee is also
eligible for other vested benefits pursuant to the express terms of any
applicable Company employee benefit plan.

 

(b) The Company shall pay in cash to Employee an amount equal to one (1) times
the sum of the Employee’s Base Pay and Target Bonus as in effect on the
Termination Date (the “Cash Severance”). The Board shall determine in good faith
whether such Qualifying Termination is occurring in connection with an impending
Change in Control. However, such a Qualifying Termination shall in any event be
deemed to be in connection with an impending Change in Control if such
Qualifying Termination (i) is required by the merger agreement or other
instrument relating to such Change in Control, or (ii) is made at the express
request of the other party (or parties) to the transaction constituting such
Change in Control, or (iii) occurs after the public announcement of an impending
Change in Control. The Cash Severance shall be paid to Employee in a cash lump
sum within ten days after the effectiveness of the Release Agreement.

 

(c) For the Employee Benefits Continuation Period, the Company shall continue to
provide to Employee the Employee Benefits which were received by, or with
respect to, Employee as of the date of the Qualifying Termination, at the same
expense to Employee as before the Qualifying Termination subject to immediate
cessation (other than as to any pre-existing condition not covered by the new
benefits coverage) if Employee is offered employee benefits coverage in
connection with new employment. From the Termination Date through the Employee
Benefits Continuation Period, Employee shall provide advance written notice to
the Company informing the Company when the Employee is offered or becomes
eligible for other employee benefits in connection with new employment. In
addition, if periodically requested by the Company during the Employee Benefits
Continuation Period, the Employee will provide the Company with written
confirmation that he/she has not been offered other employee benefits.

 

(d) The Company shall pay in cash to Employee an amount equal to a pro-rata
portion (based on the number of whole months Employee served as a Company
employee during the fiscal year of the Qualifying Termination divided by twelve)
of the Target Bonus for such year. Any amounts payable to Employee under this
Section 2(d) will be paid to Employee at the same time that the Cash Severance
is paid. The Company shall also provide, at Company expense and not to exceed
$50,000 in the aggregate, job outplacement services for the Employee until the
earlier of nine months after the Termination Date or the date when Employee
accepts an offer of new employment. The Company shall select the outplacement
service provider and provide any compensation benefit hereunder directly with
and to the service provider.

 

(e) In the event that the Employee is entitled to receive payment of the Cash
Severance, and notwithstanding anything to the contrary in any restricted stock,
stock option or other equity compensation plan or agreement or deferred
compensation or retirement plan or agreement, upon the Termination Date the
Employee shall become immediately fully vested (and all vesting restrictions and
Company repurchase

 

5

--------------------------------------------------------------------------------


 

rights removed) in all of his/her then outstanding stock options, stock
appreciation rights, warrants, restricted stock, phantom stock, nonqualified
deferred compensation, nonqualified retirement agreement or similar nonqualified
plans or agreements with the Company. In addition, subject to the terms of any
applicable Company equity compensation plan or merger agreement or other
instrument relating to the Change in Control that provides that all Company
stock options will be canceled and not continued upon a Change in Control, the
Employee shall have at least until the earlier of (i) the scheduled expiration
date of the stock option term or (ii) six months after the Termination Date to
exercise his/her vested then-outstanding stock options. Notwithstanding the
foregoing, any award that is subject to a performance condition will vest only
to the extent the performance condition has been satisfied on or prior to the
Termination Date.

 

(f) In the event that it is determined that any payment or distribution of any
type to or for the benefit of the Employee made by the Company, by any of its
affiliates, by any person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of section 280G of the Code, and the regulations thereunder or by
any affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), would be subject to the excise tax imposed by section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are collectively referred to
as the “Excise Tax”), then either paragraphs (1) or (2) of this Section 2(f)
below shall occur as applicable:

 

(1) If the aggregate present value of the Total Payments (as calculated pursuant
to the Code Section 280G final regulations) is less than 345% of the Employee’s
Base Amount, then such Total Payments shall be reduced to the smaller amount
that is equal to $1.00 less than 300% of the Employee’s Base Amount.

 

(2) If the aggregate present value of the Total Payments (as calculated pursuant
to the Code Section 280G final regulations) is equal to or greater than 345% of
the Employee’s Base Amount, then, subject to the maximum dollar limit expressed
in Section 2(g), the Company shall pay Employee a cash amount equal to the sum
of: (i) any excise taxes that may be imposed on Employee under Code Sections
280G and 4999 (the “Excise Tax Restoration”) and (ii) for any taxes (including
excise taxes) imposed on the Excise Tax Restoration payment, and for any
interest or penalties related to such excise tax with all such computations
performed applying the then highest marginal tax rates. Such payment shall be
made to Employee within thirty days of the determination that there are excise
taxes owed and will be in an amount so that Employee will be in the same
position on an after-tax basis that he would have been if no excise taxes,
interest and/or penalties had been imposed.

 

(3) All mathematical determinations and all determinations of whether any of the
Total Payments are “parachute payments” (within the meaning of section 280G of
the Code) that are required to be made under this Section 2(f), shall be made by
a nationally recognized independent registered public accounting firm not
currently retained by the Company immediately prior to the Change in Control
(the “Accountants”), who shall provide their determination, together with
detailed supporting calculations regarding the amount of any relevant matters,
both to the Company and to the Employee within seven (7) business days of the
Change in Control or Termination Date, as applicable, or such earlier time as is
requested by the Company. Such determination shall be made by the Accountants
using reasonable good faith interpretations of the Code. Any determination by
the Accountants shall be binding upon the Company and the Employee, absent
manifest error. The Company shall pay the fees and costs of the Accountants
which are incurred in connection with this Section 2(f).

 

(g) In the event the Employee is subject to additional taxes imposed by Code
Section 409A with respect to any payments or benefits due to the Employee under
this Agreement, the Company shall pay Employee a cash amount equal to the sum
of: (i) any taxes that may be imposed on Employee under Code Section 409A (the
“409A Tax Restoration”) and (ii) for any taxes (including excise taxes) imposed
on the 409A Tax Restoration payment, and for any interest or penalties related
to such Code Section 409A taxes with all such computations performed applying
the then highest marginal tax rates. Such payment shall be made to Employee
within thirty days of the determination that there are Code Section 409A taxes
owed and

 

6

--------------------------------------------------------------------------------


 

will be in an amount so that Employee will be in the same position on an
after-tax basis that he would have been if no Code Section 409A taxes, excise
taxes, interest and/or penalties had been imposed.

 

Notwithstanding anything to the contrary, the maximum aggregate amount of
payments that the Company will be required to make under Sections 2(f)(2) and
2(g) is $3,000,000.

 

(h) All payments and benefits provided under Sections 2(b) through 2(g) are
conditioned on and subject to the Employee’s continuing compliance with this
Agreement and the Employee’s timely execution (and non-revocation and
effectiveness) of the Release Agreement on or after the Termination Date and the
Employee’s on-going compliance with the terms of the Release Agreement. The
Company will provide the Release Agreement to the Employee for his/her review
and execution within three days of the Termination Date. There is no entitlement
to any payments or benefits unless and until such Release Agreement is effective
and the Release Agreement must become effective within sixty days after the
Termination Date or else no payments or benefits will be provided to Employee
under Sections 2(b) through 2(g). In addition, to the extent Employee receives
severance or similar payments and/or benefits under any other Company plan,
program, agreement, policy, practice, or the like, or under the WARN Act or
similar state law, the payments and benefits due to Employee under this
Agreement will be correspondingly reduced on a dollar-for-dollar basis (or
vice-versa).

 

3. Successors and Binding Agreement.

 

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by written agreement
in form and substance reasonably satisfactory to the Employee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company.

 

(b) This Agreement will inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

 

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 3(a) and 3(b). Without limiting the generality or effect of the
foregoing, the Employee’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Employee’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 3(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

 

4. No Retention Rights. This Agreement is not an employment agreement and does
not give the Employee the right to be retained by the Company (or its
Subsidiaries or affiliates) and the Employee agrees that he/she is an
employee-at-will subject to any effective employment agreement between the
parties. The Company (or its Subsidiaries or affiliates) reserves the right to
terminate the Employee’s service at any time and for any reason.

 

5. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
DHL,

 

7

--------------------------------------------------------------------------------


 

addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to the Employee at his/her principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.

 

6. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

 

7. Arbitration; Governing Law. Any dispute between the parties under this
Agreement shall be resolved (except as provided below) in Los Angeles,
California through informal arbitration by an arbitrator selected under the
rules of the American Arbitration Association. The arbitrator shall have the
right only to interpret and apply the provisions of this Agreement and may not
change its provisions. The arbitrator shall permit reasonable pre-hearing
discovery of facts, to the extent necessary to establish a claim or a defense to
a claim, subject to supervision by the arbitrator. The determination of the
arbitrator shall be conclusive and binding upon the parties and judgment upon
the same may be entered in any court having jurisdiction thereof. The arbitrator
shall give written notice to the parties stating his determination and shall
furnish to each party a signed copy of such written decision. To the extent
required by applicable law, the expenses of the arbitration shall be borne by
the Company, otherwise the arbitration expenses shall be borne equally by the
Company and the Employee provided, however, that each party shall be responsible
for their own legal fees and expenses (except that the Company shall reimburse
the Employee for the Employee’s legal fees within thirty days of the arbitration
decision if the Employee is forced to successfully enforce at least one material
claim of his Section 2 entitlements under this Section 7). The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to the conflicts of laws
principles thereof.

 

8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Employee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto any condition or provision of this
Agreement to be performed by such other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time. This Agreement and the Compensation Agreement constitute the entire
agreement of the parties with respect to the subject matter thereof and
supersede any and all prior agreements of the parties with respect to such
subject matter. No agreements or representations, oral or otherwise, expressed
or implied with respect to the subject matter thereof have been made by either
party which are not set forth expressly in this Agreement and/or the
Compensation Agreement.

 

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

 

10. Section 409A. The Agreement is not intended to constitute a “nonqualified
deferred compensation plan” within the meaning of section 409A of the Code.
Notwithstanding the foregoing, in the event this Agreement or any benefit paid
under this Agreement to Employee is deemed to be subject to section 409A of the
Code, the Employee consents to the Company’s adoption of such conforming
amendments as the Company deems advisable or necessary, in its sole discretion,
to comply with section 409A of the Code (including without limit delaying the
timing of payments). Notwithstanding anything to the contrary, if, upon
Employee’s separation from service, Employee is then a Company “specified
employee” (as defined in Section 409A of the Code), then to the extent necessary
to comply with Code Section 409A, the Company will defer payment (without
interest) of certain of the amounts owed to Employee under this Agreement until
the earlier of the Employee’s death or the first business day of the seventh
month following Employee’s separation from service.

 

11. Withholding. All payments and benefits made under this Agreement shall be
subject to reduction to reflect any withholding taxes or other amounts required
by applicable law or regulation.

 

8

--------------------------------------------------------------------------------


 

12. Restrictive Covenants. The provisions of this Section 12 shall survive
termination of this Agreement and/or termination of Employee’s employment for
any reason.

 

(a) Nondisparagement. The Employee will not disparage the Company, its
directors, officers, employees, affiliates, Subsidiaries, predecessors,
successors or assigns in any written or oral communications to any third party.
The Employee further agrees that he/she will not direct anyone to make any
disparaging oral or written remarks to any third parties, provided, however,
that the Employee may testify or otherwise provide information truthfully in
connection with any (i) governmental and/or regulatory proceeding, (ii) required
governmental or regulatory filing, or (iii) any subpoena for testimony served
upon the Employee.

 

(b) Nonsolicit. During the Employee’s employment with Company and for 12 months
after the Termination Date, the Employee shall not, directly or indirectly,
either as an individual or as an employee, agent, consultant, advisor,
independent contractor, general partner, officer, director, stockholder,
investor, lender, or in any other capacity whatsoever, of any person, firm,
corporation or partnership: (i) solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or attempt to solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or (ii) attempt to negatively influence any of the Company’s clients or
customers from purchasing Company products or services.

 

(c) Nondisclosure. Notwithstanding any requirement that the Company may have to
publicly disclose the terms of this Agreement pursuant to applicable law or
regulations, the Employee agrees to use reasonable efforts to maintain in
confidence the existence of this Agreement, the contents and terms of this
Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as “Agreement Information”). The Employee also agrees to take every
reasonable precaution to prevent disclosure of any Agreement Information to
third parties, except for disclosures required by law or reasonably necessary
with respect to Employee’s immediate family members or personal advisors who
shall also agree to maintain confidentiality of the Agreement Information.

 

(d) Confidentiality. Employee shall not, except as required by any court or
administrative agency, without the written consent of the Board, or the
Company’s Chief Executive Officer, or a person authorized thereby, disclose to
any person, other than an employee of the Company or a person to whom disclosure
is reasonably necessary or appropriate in connection with the performance by the
Employee or his duties to the Company, any confidential information obtained by
him while in the employ of the Company with respect to any of the Company’s
inventions, processes, customers, methods of distribution, methods of
manufacturing, attorney-client communications, pending or contemplated
acquisitions, other trade secrets, or any other material which the Company is
obliged to keep confidential pursuant to any confidentiality agreement or
protective order; provided, however, that confidential information shall not
include any information now known or which becomes known generally to the public
(other than as a result of an unauthorized disclosure by the Employee) or any
information of a type not otherwise considered confidential by a person engaged
in the same business or a business similar to that conducted by the Company.
Employee acknowledges that he also continues to be bound by the Inventions and
Confidential Information agreement with the Company that Employee previously
executed.

 

(e) Remedy for Breach. The parties hereto agree that, in the event of breach or
threatened breach of any covenants herein, the damage or imminent damage shall
be inestimable, and that therefore any remedy at law or in damages shall be
inadequate. Accordingly, the parties hereto agree that the Company and Employee
shall be entitled to apply for injunctive relief in the event of any breach or
threatened breach of any of such provisions by Employee or the Company, in
addition to any other relief (including damages) available to the Company or
Employee under this Agreement or under law. If the Employee materially breaches
the Release Agreement then within thirty days of the Company’s notice to the
Employee regarding such breach, the Employee must repay to the Company in cash
all of the payments and benefits previously provided to the Employee under
Section 2 and the Company will owe no further obligations to Employee under this
Agreement.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the Effective Date.

 

INTERNATIONAL RECTIFIER CORPORATION

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

10

--------------------------------------------------------------------------------